                                                                            LANCE J. GOTKO
                                                                             lgotko@fklaw.com
                                                                                  212.833.1115




                                                                               May 7, 2019

VIA ECF

Honorable Lorna G. Schofield
United States District Judge
United States District Court
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

              Re:       Bedly, Inc. v. Bungalow Living, Inc., et al.,
                        Case No. 1:18-cv-05739-LGS-KNF

Dear Judge Schofield:

               We represent defendant Bungalow Living, Inc., and make this letter motion
requesting that the initial conference in this action, now scheduled for May 16, 2019, be
adjourned to May 23, 2019. Counsel for all parties consent to this motion.

               After this case was transferred to Your Honor from Judge Sweet’s docket, it
was set down for an initial conference on May 2, 2019. On May 2, the Court rescheduled the
conference to May 16, 2016. I am making this motion because I will be out of town on May
16. No prior request for adjournment has been made of the initial conference before Your
Honor. (A prior joint motion by the parties for adjournment of the initial conference before
Judge Sweet was made and granted. That conference, however, was not held due to Judge
Sweet’s death.)

                                              Respectfully submitted,



                                              Lance J. Gotko

cc:   Benjamin D. Weisenberg, Esq. (via ECF)
      Christopher E. Chang, Esq. (via ECF)




                                                                                    3438332.1
